DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 06/23/2021.
Claims 1-9 are pending.

Response to Amendment

Applicant has amended independent claims 1, and dependent claims 2-8 to include new/old limitations in a form not previously presented necessitating new search and considerations.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “anticipating …exchange of data between core and common material resource” and further recites “planning…for access to the common material resource” and then recites “implementing the planned transaction and loading the data into a private cache memory and restituting the data of the software application from the private cache memory between the planning and implementation of the transaction”. It is unclear if the anticipation and planning for exchange of data is between core and common material resources or for loading of the data into the private cache from the common material resource and restitution data from the private cache to the application. 
Claim 1 recites restituting the data...upon the actual emission of the request. It is unclear if the restitution is performed immediately or upon transfer of data from the common materials to the cache.

Claim 1 recites “a transaction” and claim 8 recites sequence of preceding requests having required a transaction. It is unclear if the two transaction recited in claim 1 and claim 8 are same or different and if each request is associated with a transaction or sequence of requests are associated with a single transaction.

Claim 2 recites “planning” and “implementing” the planned transaction. It is unclear what constitutes the planning and implementing of the transactions.

Claims 9 a computer with controller with limitations similar to those of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-8 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Pub. No. 2013/0013834 A1, hereafter Yamashita) in view of Chung et al. (US Pub. No. 2013/0013864 A1, hereafter Chung) and further in view of Gschwind et al. (US 2018/0024930 A1, hereafter Gschwind).
Both Yamashita and Chung were cited in the last office action.

Highlighted/grayed out elements of the claims are missing from the cited prior art.

As per claim 1, Yamashita teaches the invention substantially as claimed including a control method for a multi-core processor ([0037] multi-core processor system 100) comprising several physically separate cores (fig 2 CPUs 101) sharing at least one common material resource (fig 2 shared memory 203) according to a sharing policy based on different time windows ([0039] control access to the shared memory by the CPUs [0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period), each time window being attributed to at least one core for access to a common material resource ([0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period), the control method comprising: 
anticipating a request to be emitted by a software application run by a core and requiring a transaction to exchange data between said core and the common material resource, before an actual emission of the request by the software application; 
planning the transaction in a time window attributed to said core for access to the common material resource ([0063] ratio of access rights for given core to the shared memory [0050] profile data table, estimated time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period fig 4 thread, process, before operation execution time period t deadline time period d); 
([0039] arbiter circuit issues access permission to the CPU requesting to access the shared memory [0040] CPU, accesses, local cache memory, in addition, the shared memory, when data is not stored in local cache memory [0077] state at the starting up the threads [0078] profile data of each thread, retrieved, set, process, time periods [0079] accessing the shared memory, window control thread executed by CPUs); and 
restituting the data to the software application from the private cache memory upon the actual emission of the request by the software application ([0040] CPU accesses the local cache memory and executes computing process, access the shared memory when the CPU needs the data that is not stored in the local cache memory [0052] process, executed, software assigned to core A).
	Yamashita doesn’t specifically teach anticipating a request to be emitted by a software application run by a core and requiring a transaction to exchange data between said core and the common material resource, before an actual emission of the request by the software application; loading data into the private cache memory, and restituting the data from the private cache memory.
	Chung, however, teaches anticipating a request to be emitted by a software application run by a core ([0015] processor cores, receive instructions, different threads of different applications [0022] predicted pattern of accesses to the memory for threads [0029] predicted pattern of memory accesses for each thread ) and requiring a transaction to exchange data between said core and the common material resource ([0015] core, configured, receive, instructions, different thread of multithreaded application or different threads of different application [0017] shared cache, satisfy configured, access requests, originated at either of the processor cores), before an actual emission of the request by the software application ([0012] predicts, pattern, employed, assign, resources, shared cache [0031] adjust how resources of the memory hierarchy are assigned to each executing thread fig 5assign shared cache resources based on predicted pattern 516 ); 
loading data into the private cache memory ([0034] provide the received information to one of the dedicated caches 105-106 ), and restituting the data from the private cache memory ([0034] received information, dedicated caches, to respond to access request, provide the received information to one of the dedicated caches 105-106).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yamashita with the teachings of Chung of predicting  access pattern, assigning resources based on predicted pattern of memory access request and the request being satisfied by the data in the dedicated/shared cache or shared memory and providing the received data to the dedicated cache which is employed to respond to the access request to improve efficiency and allow anticipating a request to be emitted by a software application run by a core and requiring a transaction to exchange data between said core and the common material resource, before an actual emission of the request by the software application; loading data into the private cache memory, and restituting the data from the private cache memory to the method of Yamashita as in the instant invention. The combination of analogous art (Yamashita [0002] Chung [0002] ) would have been obvious because applying the known method of predicting access pattern, assigning shared resource based on the predicted access pattern and providing the information to the dedicated cache to respond to the request as taught by Chung to the method of Yamashita to yield predictable result of the anticipation of a request to be emitted by a software application before the actual emission of the request and planning/implementing access to the shared resource for the transaction with improved efficiency (Yamashita [0009] Chung [0004] ).
Yamashita and Chung, in combination, do not specifically teach loading before actual emission of the request.
Gschwind, however, teaches loading before actual emission of the request ([0004] prefetch, data, local cache, prior, time data is needed, when CPU needs data, already in cache).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yamashita and Chung with the teachings of Gschwind of prefetching data into the cache before it is needed by the CPU to improve efficiency and allow loading before actual emission of the request to the method of Yamashita and Chung as in the instant invention. The combination of analogous art (Yamashita [0002] Chung [0002] Gschwind [0004]) would have been obvious because applying the known method of prefetching data into the cache before needed as taught by Gschwind to the method of Yamashita and Chung to yield predictable result of loading before actual emission of the request and planning/implementing access to the shared resource for the transaction with improved efficiency (Yamashita [0009] Chung [0004] Gschwind [0004]).


As per claim 2, Yamashita teaches the core continues the execution of the software application from the private cache memory ([0040] CPU accesses the local cache memory and executes a computing process) between the planning of the transaction and the implementation of the transaction ([0039] a CPU requests to access the shared memory while another CPU is already accessing the shared memory, arbiter circuit, causes, CPU requesting access to standby [0040] in addition, accesses the shared memory 203 when the CPU needs data that is not stored in the local cache memory).


As per claim 3, Yamashita teaches the triggering of the anticipating operation and the planning operation upon the emission of a system call by the software application ([0048] scheduler, acquire the profile data [0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period [0052]).
Chung teaches remaining claim elements of triggering of the anticipation operation upon the emission of a system call by the software application ([0012] memory access pattern, pattern of predicted memory access by executing thread [0022] monitor access requests provided to the shared cache).


As per claim 4, Yamashita teaches the triggering of the anticipating operation and the planning operation ([0048] scheduler, acquire the profile data [0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period [0052] ) upon the triggering a page fault caused by emission of an emitted request ([0052] searching unit, searching the profile data table, corresponding to a process being executed by software assigned to a core) requiring a transaction between said core and the common material resource to serve the emitted request ([0039] CPU requests to access the shared memory, another CPU is already access the shared memory) the anticipated request being separate from the emitted request ([0039]CCPU requests to access the shared memory, another CPU request already accessing the shared memory).  
Chung teaches remaining claim elements of triggering of the anticipating operation and upon triggering a page fault caused by emission of an emitted request ([0022] monitor access requests, predicted pattern of accesses to the memory [0033] receive access request, could not be satisfied at caches).

3AFDOCS/17918045.1Application No.: NEW APPLICATIONAttorney Docket No.: 034591.00047 As per claim 5, Chung teaches wherein the anticipated request is planned after an emitted request ([0022] monitor access request, predicted pattern of accesses, pattern of memory access that are predicted to occur).  

As per claim 6, Yamashita teaches triggering an exception caused by an emitted request by the software application ([0045] executes access to the shared memory, measure the access speeds [0046] executes notification of the access rights [0033] receive access request, could not be satisfied at caches).

As per claim 7, Yamashita teaches wherein the anticipation operation and planning operation are carried out by a software access controller configured for the implementation of the sharing policy of the at least one common material resources ([0033] controller, control the reading/writing of data, claim 8 controller that controls rights to a memory shard by the first and second core ([0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period).  
Chung teaches the anticipation operation ([0022] monitor access request, shared cache, requests, predicted pattern of access).


Claim 9 recites a computer (fig 1 multicore processor system) wherein at least one software access controller to perform control method (fig 1 controller 105 fig 2 scheduler 214 CPU 101 arbiter 204) of claim 1. Therefore, it is rejected for the same rational.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chung and further in view of Gschwind and further in view of Steffens et al. (US Pub. No. 2012/0060169 A1, hereafter Steffens).

As per claim 8, Chung teaches the anticipated request ([0012] predicted memory accesses) is determined based on detecting a sequence of preceding requests having required a transaction), and comparing the detected sequence of requests to predefined characteristic sequences of requests ([0038] compares the determined row with the row indicator for the thread stored at row buffer identifier [0012] recording predicated accesses over time for a number of access request, develop a pattern of predicted memory accesses by executing threads), each of the predefined characteristic sequences of request associated with a predefined anticipated request ([0012] recording predicated accesses over time for a number of access request, develop a pattern of predicted memory accesses by executing threads).  
Yamashita, Chung and Gschwind, in combination, do not specifically teach a sequence of requests and comparing the detected sequence of requests to predefined characteristic sequences of requests.
Steffens, however, teaches a sequence of requests ([0072] FIFO buffers, storing, requests) and comparing the detected sequence of requests to predefined characteristic sequences of requests ([0009] requests, divided, at least two different categories, types, dependent on the required bandwidth, latency, data size, processing unit that generated the request, transaction rate).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yamashita, Chung and Gschwind, with the teachings of Steffens of dividing the sequence of task into different categories based on types/bandwidth, latency, size, transaction rate to improve efficiency and allow a sequence of requests and comparing the detected sequence of requests to predefined characteristic sequences of requests to the method of Yamashita, Chung and Gschwind as in the instant invention.


Conclusion

The previous claim objections have been withdrawn.
The previous specification objections have been withdrawn.
The previous drawing objections have been withdrawn.
Some of the previous 112(b) rejections have been withdrawn.
Applicant's arguments filed on 06/23/2021 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Busaba et al. (US 2015/0378917 A1) teaches prefetching of discontinuous storage locations in anticipation of transactional execution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195